Citation Nr: 0719560	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-39 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of emergency services 
for nonservice-connected conditions in non-VA facilities from 
October 26, 2004, to on or about December 5, 2004.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1981 to January 
1984.

This appeal is from the December 2005 decision of the Dallas 
Veterans Affairs Medical Center, denying payment or 
reimbursement for medical and ancillary services associated 
with a fracture of the right tibial plateau.  VA has paid 
emergency room costs of October 26 and 27, 2004, at 
Presbyterian Hospital of Kaufman.  The appellant has claimed 
entitlement to payment or reimbursement of costs of 
physicians' care, radiological and surgical services, 
ambulance transport to a rehabilitation facility, and 
inpatient rehabilitation services of 30 days duration 
beginning on or about November 5, 2004.

The facilities and dates of services will be specifically 
identified upon return of this case to the Board of Veterans' 
Appeals (Board).


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The VAMC did not provide the veteran notice as mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  An error by VA 
in providing notice of the information and evidence necessary 
to substantiate a claim is presumptively prejudicial.  
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
Certainly prejudice can likewise be presumed in the absence 
of any notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran essentially asserts her condition necessitated 
urgent care that the VAMC informed her it could not timely 
provide.  She argues, in essence, that her urgent need for 
treatment constituted a continuing medical emergency, or that 
VA should pay or reimburse her claimed medical and ancillary 
expenses as a continuing emergency because the VAMC could not 
accommodate her for surgery or for rehabilitation in a 
medically reasonable time.

The statement of the case indicates the VAMC obtained an 
opinion from Dr. G.I. of the Dallas VAMC, to the effect that 
the appellant could have been transferred to the Dallas VAMC 
after the emergency room evaluation.  No actual report from 
Dr. G.I. is of record.  Submission of a written opinion to 
the record for review on appeal will facilitate an informed 
appellate review, as well as any reports of contact from the 
Dallas VAMC concerning requests for a transfer.

Incidentally, the September 2005 statement of the case (SOC) 
provided the veteran the wrong law and regulation for her 
case.  The SOC recited the regulation governing claims of 
service-connected veterans for reimbursement of certain 
medical expenses under 38 U.S.C.A. § 1728 (West 2002).  This 
claim arises under 38 U.S.C.A. § 1725 (West 2002), which is 
implemented by 38 C.F.R. §§ 17.1000 to 1008.  An SSOC can 
provide the veteran the law and regulations that actually 
govern her claim.

Finally, in June 2005 the appellant indicated that she was 
going to appeal her case "all the way to a hearing."  In 
December 2005, she indicated that she did not want a hearing 
before the Board.  On remand, she should be asked to clarify 
whether or not she wants a local hearing, and if so, an 
appropriate hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that: (1) informs her about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs her about the 
information and evidence that VA will 
seek to provide; (3) informs her about 
the information and evidence she is 
expected to provide; and (4) requests or 
tells her to provide any evidence in her 
possession that pertains to the claim.

2.  Ask the appellant to clarify whether 
or not she wants a local hearing, and if 
so, an appropriate hearing should be 
scheduled.

3.  Obtain all reports of contact from 
the Dallas VAMC concerning the 
appellant's request(s) for transfer from 
Presbyterian Hospital of Kaufman, dated 
from October to December 2004.  It 
appears that a request was made to 
transfer the appellant to a VA facility 
on October 28, 2004.  On October 29, 
2004, it was noted that VA had not yet 
replied.  On October 30, 2004, it was 
noted that VA was not able to perform the 
appellant's surgery until the following 
Friday.  VA was again contacted on 
November 2 and November 3, 2004.  See 
Progress notes from Presbyterian 
Hospital.  A determination should be made 
as to whether or not VA facilities were 
feasibly available.

4.  Obtain a written opinion from Dr. 
G.I. setting forth the basis of his 
opinion cited in the September 2005 
statement of the case, or, if he is 
unavailable, another qualified opinion 
addressing the same matter.

5.  Readjudicate the claim at issue, 
addressing each provider for which the 
veteran seeks payment or reimbursement of 
medical expenses.  If any claim remains 
denied, provide the appellant and her 
representative, if any, a supplemental 
statement of the case setting forth the 
law and those Part 17 regulations that 
govern her claim, 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000 through 
17.1008 (2006) (as apply), and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


